Exhibit 10.1

 

GUESS ?, INC.

 

2006 NON-EMPLOYEE DIRECTORS’
STOCK GRANT AND STOCK OPTION PLAN
(As Amended and Restated Effective September 28, 2007)

 

1.                             Establishment; Purpose of the Plan.

 

The Company maintains the Guess?, Inc. 2006 Non-Employee Directors’ Stock Grant
and Stock Option Plan, which was approved by the Company’s stockholders on May
9, 2006 and was subsequently amended on July 11, 2006.(1)  The Company hereby
amends and restates the Plan effective as of September 28, 2007 (the
“Restatement Date”). Effective as of the Restatement Date, no additional Options
will be granted under the Plan unless otherwise provided by the Board. The
purpose of this Plan is to enable the Company to attract and retain as
non-employee directors individuals with superior training, experience and
ability and to provide additional incentive to such Eligible Directors by giving
them an opportunity to participate in the ownership of the Company.

 

2.                             Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

“Affiliate” and “Associate” have the respective meanings ascribed to such terms
in Rule 12b-2 promulgated under the Exchange Act.

 

 “Award” means any award of an Option or Restricted Stock, or any combination
thereof, authorized by and granted under this Plan.

 

“Award Agreement” means a written document issued by the Company to a
Participant setting forth the terms and conditions of an Award that has been
granted under the Plan.

 

“Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
promulgated under the Exchange Act.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

“Combined Voting Power” means the combined voting power of the Company’s then
outstanding voting securities.

 

--------------------------------------------------------------------------------

(1) The Company maintained the Guess?, Inc. 1996 Non-Employee Directors’ Stock
Grant and Stock Option Plan (As Amended and Restated Effective June 20, 2005),
which was originally adopted as the Guess?, Inc. 1996 Non-Employee Directors’
Stock Option Plan on July 30, 1996. Effective May 9, 2006, the Company amended
and restated such plan in its entirety as the Guess?, Inc. 2006 Non-Employee
Directors’ Stock Grant and Stock Option Plan.

 

--------------------------------------------------------------------------------


 

“Common Stock” means the Common Stock of the Company, par value $.01 per share.

 

“Company” means Guess ?, Inc., a Delaware corporation, including any wholly
owned Subsidiary or affiliate, or any successor organization.

 

“Disability” means permanent and total disability within the meaning of
Section 22(e)(3) of the Code.

 

“Eligible Director” means a person who is a member of the Board and who is not
an employee of the Company.

 

“Eligibility Date” means the first business day of each of the Company’s fiscal
years, commencing with the first fiscal year that commences in 2007, while this
Plan is in effect.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, on any given date, the closing price of the shares of
Common Stock, as reported on the New York Stock Exchange for such date or, if
Common Stock was not traded on such date, on the next preceding day on which
Common Stock was traded; provided that if the Common Stock is not then traded on
the New York Stock Exchange, Fair Market Value means the fair market value
thereof as of the relevant date of determination as determined in accordance
with a valuation methodology approved by the Board.

 

“Option” means any option to purchase shares of the Common Stock of the Company
granted pursuant to this Plan.

 

“Parent” means any corporation which is a “parent corporation” within the
meaning of Section 424(e) of the Code with respect to the Surviving Entity.

 

“Participant” means an Eligible Director who has been granted an Award under
this Plan.

 

“Person” means any person or “group” within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act.

 

“Plan” means the Guess ?, Inc. 2006 Non-Employee Directors’ Stock Grant and
Stock Option Plan (formerly the Guess?, Inc. 1996 Non-Employee Director’ Stock
Grant and Stock Option Plan), as hereinafter amended from time to time.

 

“Restatement Date” has the meaning given to such term in Section 1.

 

 “Rules” means the regulations promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as amended from time to time.

 

“Shareholder Approval Date” means May 9, 2006.

 

“Subsidiary” means (i) any corporation which is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code with respect to the Company or
(ii) any other corporation

 

2

--------------------------------------------------------------------------------


 

or other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Board designates as a subsidiary for purposes of
the Plan.

 

“Surviving Entity” has the meaning ascribed to it in Section 10(b) hereof.

 

Except where otherwise indicated by the context, any masculine terminology used
herein shall also include the feminine and vice versa, and the definition of any
term herein in the singular shall also include the plural and vice versa.

 

3.                             Shares Subject to the Plan.

 

Except as provided in Section 9, the aggregate number of shares of Common Stock
that may be issued under the Plan is 2,000,000(2). Such shares may include
authorized but unissued shares of Common Stock, treasury shares or a combination
of both. In the event the number of shares of Common Stock issued under the Plan
and the number of shares of Common Stock subject to outstanding Awards equals
the maximum number of shares of Common Stock authorized under the Plan, no
further awards shall be made unless the Plan is amended (in accordance with the
Rules, if necessary) or additional shares of Common Stock become available for
further awards under the Plan. Shares of Common Stock that are subject to
Options granted under the Plan that terminate, expire or are canceled without
having been exercised, and any restricted shares of Common Stock subject to a
Restricted Stock Award that are forfeited, cancelled, or for any other reason do
not vest shall again be available for subsequent Awards under the Plan.

 

4.                             Administration of the Plan.

 

(a)           Administration. The Plan shall be administered by the Board.
Subject to the provisions of the Plan, and notwithstanding the intent that the
Award grants under the Plan be self-effectuating to the maximum extent possible,
the Board shall be authorized to:

 

(i)            adopt, revise and repeal such administrative rules, guidelines
and practices governing this Plan as it shall from time to time deem advisable;

 

(ii)           interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any agreements relating thereto), and otherwise
settle all claims and disputes arising under the Plan;

 

(iii)          delegate responsibility and authority for the operation and
administration of the Plan, appoint employees and officers of the Company to act
on its behalf, and employ persons to assist in the fulfilling of its
responsibilities under the Plan; and

 

--------------------------------------------------------------------------------

(2) The aggregate share limit of 2,000,000 shares of Common Stock consists of
(a) the 500,000 shares of Common Stock that were initially approved for issuance
under the Plan upon its original adoption by the Board on July 30, 1996 plus (b)
an additional 500,000 shares of Common Stock that were approved for issuance
under the Plan by the Board on April 7, 2006, subject to approval by the
Company’s shareholders at the 2006 Annual Meeting of Shareholders plus (c) an
additional 1,000,000 shares as were necessary to reflect the Company’s
two-for-one stock split effected in the form of a 100% stock dividend as
approved by the Board on February 12, 2007 and distributed March 12, 2007.

 

3

--------------------------------------------------------------------------------


 

(iv)          otherwise supervise the administration of the Plan; provided,
however, that the Board shall have no discretion with respect to the selection
of Eligible Directors to receive Awards hereunder, the number of shares of
Common Stock covered by such Award or the price or timing of any Awards granted
hereunder; provided further that any action by the Board relating to the Plan
will be taken only if approved by the affirmative vote of a majority of the
directors who are not then eligible to participate under the Plan.

 

(b)           Delegation to a Committee. The Board may delegate to a committee
of the Board any or all of its authority for administration of the Plan and, if
such delegation occurs, all references to the Board in this Plan shall be deemed
references to the committee to the extent provided in the resolution
establishing the committee.

 

5.                             Restricted Stock Grants

 

(a)           Annual Award Grants. On each Eligibility Date after the
Restatement Date, each Eligible Director who has not been an employee of the
Company at any time during the immediately preceding 12 months shall be granted
a Restricted Stock Award for a number of restricted shares of Common Stock equal
to $180,000 divided by the Fair Market Value of a share of Common Stock on the
date of grant.

 

(b)           Restricted Stock Awards. Stock certificates or book entries
evidencing shares of restricted stock subject to a Restricted Stock Award
pending the lapse of the restrictions shall bear a legend or notation making
appropriate reference to the restrictions imposed hereunder and, if so provided
by the Board, (if in certificate form) shall be held by the Company or by a
third party designated by the Board until the restrictions on such shares shall
have lapsed and the shares shall have vested in accordance with the provisions
of the Award and the provisions hereof. Restricted Stock Awards will be
evidenced by an Award Agreement containing such terms and conditions which are
not inconsistent with the terms of the Plan.

 

(c)           Vesting. Each Restricted Stock Award granted under this Section 8
shall become vested as to 100% of the total number of shares of Common Stock
subject thereto upon the first to occur of (i) the first anniversary of the date
of grant or (ii) a termination of service on the Board if such Eligible Director
has completed a full term of service and he or she does not stand for
re-election at the completion of such term. Promptly after the vesting date and
satisfaction of all applicable restrictions, a certificate or certificates
evidencing the number of the shares of Common Stock as to which the restrictions
have lapsed shall be delivered to the Participant holding the Award (to the
extent that the certificate(s) had not previously been delivered). Certificates
evidencing vested shares and any other amounts deliverable in respect thereof
shall be delivered and paid only to the Participant or his or her personal
representative, as the case may be.

 

(d)           Transfer Restrictions. Prior to the time that they have become
vested, neither the restricted shares comprising any Restricted Stock Award, nor
any interest therein, amount payable in respect thereof, or Restricted Property
(as defined in 8(e)), may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (i) transfers
to the Company, (ii) the designation of a beneficiary to receive benefits in the
event of the Eligible

 

4

--------------------------------------------------------------------------------


 

Director’s death, or if the Eligible Director has died, transfers to the
Eligible Director’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution.

 

(e)           Voting; Dividends. After the applicable date of grant of a
Restricted Stock Award, the Participant holding the Restricted Stock Award shall
have voting rights and dividend rights with respect to the shares of Common
Stock subject to the award. Any securities or other property receivable in
respect of the shares subject to the award as a result of any dividend or other
distribution (other than cash dividends), conversion or exchange of or with
respect to the shares (“Restricted Property”) will be subject to the
restrictions set forth in this Plan to the same extent as the shares to which
such securities or other property relate and shall be held and accumulated for
the benefit of the Participant, but subject to such risks. The Participant’s
voting and dividend rights shall terminate immediately as to any shares that are
forfeited back to the Company in accordance with Section 8(f).

 

(f)            Effect of a Termination of Service. If a Participant ceases to be
a member of the Board for any reason any shares subject to the Participant’s
Restricted Stock Award that are not fully vested and free from restriction as of
the Participant’s termination of service shall thereupon be forfeited and
returned to the Company.

 

6.                             Amendment and Termination.

 

The Board may amend, alter, suspend or terminate the Plan in whole or in part at
any time and from time to time; provided, however, that any amendment,
alteration, suspension or termination which, under the requirements of
applicable federal or state law or regulation or the rules of any stock exchange
or automated quotation system on which the Common Stock may then be listed or
quoted must be approved by the shareholders of the Company, shall not be
effective unless and until such shareholder approval has been obtained in
compliance with such law. The Board may amend the terms of any Award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of any Participant without the Participant’s consent. Notwithstanding any
provision herein to the contrary, the Board shall have broad authority to amend
the Plan or any Award to take into account changes in applicable tax laws,
securities laws, accounting rules and other applicable state and federal laws.

 

7.                             Changes in Capital Structure.

 

(a)           In the event of any change in the outstanding Common Stock by
reason of a stock dividend, recapitalization, reorganization, merger,
consolidation, stock split, combination or exchange of shares, (i) such
proportionate adjustments as may be necessary (in the form determined by the
Board in its sole discretion) to reflect such change shall be made to prevent
dilution or enlargement of the rights of Participants under the Plan with
respect to the aggregate number of shares of Common Stock for which awards in
respect thereof may be granted under the Plan, the number of shares of Common
Stock covered by each outstanding Option, and the exercise price in respect
thereof and (ii) the Board may make such other adjustments, consistent with the
foregoing, as it deems appropriate in its sole discretion.

 

5

--------------------------------------------------------------------------------


 

(b)           In the event of a change in control of the Company, (i) all
outstanding Options granted hereunder shall become fully exercisable as of the
date of the Change in Control, whether or not then exercisable, and shares
subject to Restricted Stock Awards then outstanding under the Plan shall vest
100% free of restrictions as of the date of the Change in Control, and  (ii) in
the case of a change in control involving a merger of, and consolidation
involving, the Company in which the Company is (A) not the surviving corporation
(the “Surviving Entity”) or (B) becomes a wholly owned subsidiary of the
Surviving Entity or any Parent thereof, each outstanding Option granted
hereunder and not exercised (a “Predecessor Option”) shall be converted into an
option (a “Substitute Option”) to acquire common stock of the Surviving Entity
or its Parent, which Substitute Option shall have substantially the same terms
and conditions as the Predecessor Option, with appropriate adjustments as to the
number and kind of shares and exercise prices.

 

With respect to Awards granted on and after the Restatement Date, a “Change in
Control” shall be deemed to have occurred when (A) any Person (other than
(x) the Company, any Subsidiary of the Company, any employee benefit plan of the
Company or of any Subsidiary of the Company, or any person or entity organized,
appointed or established by the Company or any Subsidiary of the Company for or
pursuant to the terms of any such plan or (y) Maurice Marciano or Paul Marciano,
the members of their families, their respective estates, spouses, heirs and any
trust of which any one or more of the foregoing are the trustors, the trustees
and/or the beneficiaries, or any other entity controlled by one or more of them
(collectively such persons, estates, trusts, and entities referred to in this
clause (y), the “Permitted Holders”)), alone or together with its Affiliates and
Associates (collectively, an “Acquiring Person”), shall become the Beneficial
Owner of both (i) thirty-five percent (35%) or more of the then outstanding
shares of Common Stock or the Combined Voting Power of the Company (except
pursuant to an offer for all outstanding shares of Common Stock at a price and
upon such terms and conditions as a majority of the Continuing Directors
determine to be in the best interests of the Company and its shareholders (other
than an Acquiring Person on whose behalf the offer is being made)) and (ii) more
shares of Common Stock or more Combined Voting Power of the Company than are at
such time Beneficially Owned by the Permitted Holders, (B) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director who is a
representative or nominee of an Acquiring Person) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (collectively, the “Continuing Directors”),
cease for any reason to constitute a majority of the Board, (C) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the Surviving Entity or any Parent of such Surviving
Entity) at least 80% of the Combined Voting Power of the Company, such Surviving
Entity or the Parent of such Surviving Entity outstanding immediately after such
merger or consolidation, or (D) the shareholders of the Company approve a plan
of reorganization (other than a reorganization under the United States
Bankruptcy Code) or complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets; provided, however, that a change in control shall not be deemed to have
occurred in the event of

 

6

--------------------------------------------------------------------------------


 

(x) a sale or conveyance in which the Company continues as a holding company of
an entity or entities that conduct all or substantially all of the business or
businesses formerly conducted by the Company or (y) any transaction undertaken
for the purpose of incorporating the Company under the laws of another
jurisdiction, if such transaction does not materially affect the beneficial
ownership of the Company’s capital stock.

 

With respect to Awards granted prior to the Restatement Date, a “Change in
Control” shall be deemed to have occurred when (A) any Person (other than
(x) the Company, any Subsidiary of the Company, any employee benefit plan of the
Company or of any Subsidiary of the Company, or any person or entity organized,
appointed or established by the Company or any Subsidiary of the Company for or
pursuant to the terms of any such plan or (y) Maurice Marciano or Paul Marciano,
or any trust established in whole or in part for the benefit of one or both of
them or their family members, or any other entity controlled by one or more of
them), alone or together with its Affiliates and Associates (collectively, an
“Acquiring Person”), shall become the Beneficial Owner of twenty percent (20%)
or more of the then outstanding shares of Common Stock or the Combined Voting
Power of the Company (except pursuant to an offer for all outstanding shares of
Common Stock at a price and upon such terms and conditions as a majority of the
Continuing Directors determine to be in the best interests of the Company and
its shareholders (other than an Acquiring Person on whose behalf the offer is
being made)), (B) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director who is a representative or nominee of an Acquiring Person) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved (collectively,
the “Continuing Directors”), cease for any reason to constitute a majority of
the Board, (C) the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Surviving Entity
or any Parent of such Surviving Entity) at least 80% of the Combined Voting
Power of the Company, such Surviving Entity or the Parent of such Surviving
Entity outstanding immediately after such merger or consolidation, or (D) the
shareholders of the Company approve a plan of reorganization (other than a
reorganization under the United States Bankruptcy Code) or complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; provided, however, that a change
in control shall not be deemed to have occurred in the event of (x) a sale or
conveyance in which the Company continues as a holding company of an entity or
entities that conduct all or substantially all of the business or businesses
formerly conducted by the Company or (y) any transaction undertaken for the
purpose of incorporating the Company under the laws of another jurisdiction, if
such transaction does not materially affect the beneficial ownership of the
Company’s capital stock.

 

8.                             Unfunded Status of the Plan.

 

The Plan is unfunded. Nothing contained herein shall give any such Participant
any rights that are greater than those of a general creditor of the Company. In
its sole discretion, the Board

 

7

--------------------------------------------------------------------------------


 

may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or payments in lieu
thereof with respect to awards hereunder.

 

9.                             Effective Date and Term of the Plan.

 

The Plan was originally approved by the Company’s Board on July 30, 1996, was
amended and restated effective on May 9, 2006, and subsequently amended July 11,
2006. Awards granted under this Plan prior to the Restatement Date shall be
governed by the provisions of the applicable prior version of this Plan. Awards
granted under this Plan on or after the Restatement Date shall be subject to the
terms and conditions set forth herein and any applicable amendment hereof.

 

The Plan shall continue in effect until the earlier of (a) ten years from the
Shareholder Approval Date or (b) the termination of the Plan by action of the
Board. No Awards shall be granted pursuant to the Plan on or after such
termination date, but Awards granted prior to such date may extend beyond that
date. The Board shall have the right to suspend or terminate the Plan at any
time except with respect to any Awards then outstanding.

 

10.                          General Provisions.

 

(a)           Representations by Participants. The Board may require each
Participant to represent to and agree with the Company in writing that the
Participant is acquiring the shares of Common Stock without a view to
distribution or other disposition thereof. The certificates for such shares may
include any legend that the Company deems appropriate to reflect any
restrictions on transfer.

 

(b)           Continuance of Service Required. The vesting schedule applicable
to an Award requires continued service through each applicable vesting date as a
condition to the vesting of the Award and the rights and benefits under this
Plan. Service for only a portion of a vesting period, even if substantial, will
not entitle the award recipient to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
services as provided in Section 5(f). Nothing contained in this Plan constitutes
a service commitment by the Company, confers upon any Award recipient any right
to remain in service to the Company, interferes in any way with the right of the
Company at any time to terminate such service, or affects the right of the
Company or any affiliate to increase or decrease the recipient’s other
compensation.

 

(c)           No Restrictions on Adoption of Other Compensation Arrangements.
Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements (subject to shareholder approval, if such
approval is required) and such arrangements may be either generally applicable
or applicable only in specific cases.

 

(d)           No Right to Re-Election. The adoption of the Plan shall not
interfere in any way with the right of the Company to terminate its relationship
with any of its directors at any time.

 

(e)           No Stockholder Rights. Except as otherwise expressly authorized by
the Board or this Plan: (a) a Participant shall not be entitled to any privilege
of stock ownership as to any shares of Common Stock not actually delivered to
and held of record by the Participant, and

 

8

--------------------------------------------------------------------------------


 

(b) no adjustment will be made for dividends or other rights as a stockholder
for which a record date is prior to such date of delivery.

 

(f)            Tax Withholding. No later than the date as of which an amount
first becomes includable in the gross income of the Participant for applicable
income tax purposes with respect to any award under the Plan, the Participant
shall pay to the Company or make arrangements satisfactory to the Board
regarding the payment of any federal, state or local taxes of any kind required
by law to be withheld with respect to such amount. Unless otherwise determined
by the Board, in accordance with rules and procedures established by the Board,
the minimum required withholding obligations may be settled with Common Stock,
including Common Stock that is part of the award that gives rise to the
withholding requirement. The obligation of the Company under the Plan shall be
conditional upon such payment or arrangements and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

 

(g)           Applicable Law. The Plan shall be governed by and subject to the
laws of the State of Delaware and to all applicable laws and to the approvals by
any governmental or regulatory agency as may be required.

 

(h)           Severability. If any provision of this Plan shall be held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Plan, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been included herein.

 

(i)            Compliance with Rule 16b-3. The Plan is intended to comply with
Rule 16b-3 under the Exchange Act or its successors under the Exchange Act and
the Board shall interpret and administer the provisions of the Plan or any Award
Agreement in a manner consistent therewith. To the extent any provision of the
Plan or Award Agreement or any action by the Board fails to so comply, it shall
be deemed null and void, to the extent permitted by law and deemed advisable by
the Board. Moreover, in the event the Plan or an Award Agreement does not
include a provision required by Rule 16(b)(3) to be stated therein, such
provision (other than one relating to eligibility requirements, or the price and
amount of Awards) shall be deemed automatically to be incorporated by reference
into the Plan or such Award Agreement.

 

(j)            Expenses. All expenses and costs in connection with the
administration of the Plan or the issuance of Options hereunder shall be borne
by the Company.

 

(k)           Headings. The headings of sections herein are included for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

 

9

--------------------------------------------------------------------------------